 

Exhibit 10.2

 



THIS LEASE, Made and entered into by and between Belpre I, LLC, a West Virginia
limited liability company, (hereinafter “Landlord”), and Marietta Memorial
Hospital, an Ohio non profit corporation, (hereinafter “Tenant”).

 

WITNESSETH: That for and in consideration of the mutual terms, covenants,
provisions and conditions herein set forth, Landlord does hereby lease to
Tenant, and Tenant does hereby hire and rent from Landlord those certain
premises, hereinafter referred to as the “Demised Premises,” as follows:

 

DEMISED PREMISES

 

Section 1: The Demised Premises shall consist of and are described as the gross
building area of 25,000 square feet, pursuant to the project design of PM
Construction, Inc., dba PM Construction of WV, Inc., of the building
(“Building”), to be located in the Health Bridge Medical Park, with the mailing
address of 805 Farson Street, Belpre, Ohio 45714, together with the real estate
upon which the Building shall be located, including parking lots and sidewalks
thereon, all as shown on the plats and floor plans included in the plans and
specifications hereinafter described to be attached hereto and made a part
hereof as Exhibit A, being a part of the same real estate conveyed to Landlord
by Minnite Family, LLC, a West Virginia limited liability company, by General
Warranty Deed dated ________________, 2012, recorded in the Washington County,
Ohio Recorder’s Office in Official Record _____, at Page ____.

 

USE OF PREMISES

 

Section 2: The Demised Premises shall be used and occupied by Tennant during the
term hereof, including any and all renewal terms, subject to the terms,
conditions and limitations herein contained, as a free standing out patient
health center, and for such uses reasonably related and incidental thereto.

 

INITIAL TERM

 

Section 3: The initial term of this Lease shall be for a period of Fifteen (15)
years, commencing on July 31, 2013, and ending on July 30, 2028, subject,
however, to the rentals, terms and conditions hereinafter set forth. Provided,
that any period of delay occurring pursuant to the provisions of Section 4
hereof shall result in an extension of such initial term for the period of such
delay in accordance with and governed by the provisions of said Section 4 and
the other terms and conditions hereof. For example, if such period of delay is
for a period of three (3) months, the initial term hereof shall extend to and
end on October 30, 2028.

 

1

 

 

BASE RENT

 

Section 4: Commencing July 31, 2013, Tenant shall pay Base Rent in an annual
amount of $22.50 per square foot for the 25,000 square foot gross building area
of the Building for each year of the first five (5) years of the initial term of
this Lease. Provided, that in the event Tenant notifies Landlord in writing on
or before November 1, 2012, of Tenant’s intent to delay the commencement of the
term of the Lease, Landlord shall complete the shell of the Building and delay
the remainder of the construction of the Building until notified by Tenant in
writing to recommence construction in accordance with the plans and
specifications described herein or until a date six (6) months from and after
the date of receipt of such first notice, whichever event first occurs,
whereupon Landlord shall recommence construction in accordance with said plans
and specifications. Further provided, that in the event of such delay,
Landlord’s obligation to provide Tenant with a complete turnkey project to
permit occupancy by Tenant by July 31, 2013 shall be extended by the period of
said delay. Further provided, that in the event of such delay, Tenant shall pay
Base Rent in an annual amount of $13.00 per square foot for the entire 25,000
square foot gross building area of the Building commencing July 31, 2013 and
continuing until notified in writing by Landlord that the Building is completed
for occupancy in accordance with the terms hereof. Thereafter, Tenant shall pay
Base Rent in an annual amount of $22.50 per square foot for the entire 25,000
square foot gross building area of the Building from and after the date of being
so notified by Landlord, and thereafter during each year of the next five (5)
years of the initial term of this Lease from and after Landlord’s aforesaid
notification. During each year of the five (5) year period immediately following
the five (5) year period beginning with said notification by Landlord, Tenant
shall pay Base Rent in an annual amount of $23.50 per square foot for the entire
25,000 square foot gross building area of the Building. During each year of the
last five (5) year period of the initial term of this Lease, Tenant shall pay
Base Rent in an annual amount of $24.50 per square foot for the entire 25,000
square foot gross building area of the Building. Provided further, that in the
event the cost of construction pursuant to change orders required by Section 5
hereof, or the aforesaid delay in the event of the same, exceeds the total
project cost reflected on Exhibit B hereto, such Base Rent shall be increased
for each year of said fifteen (15) year period during the initial term of this
Lease commencing on the date of said notification by Landlord by an amount equal
to ten (10%) per cent of the increase in such cost of construction in excess of
the total project cost. For example, in the event such increased cost of
construction equals $500,000.00, the annual rent per square foot shall increase
by $2.00 per square foot ($50,000.00 ÷ 25,000 = $2.00) for such initial term
over and above the amounts provided above, resulting in a Base Rent of $24.50
per square foot during the first of the aforesaid five (5) year periods, $25.50
per square foot during the second of the aforesaid five (5) year periods, and
$26.50 per square foot during the third of the aforesaid five (5) year periods
during said initial term.

 

Such Base Rent shall be paid in equal monthly installments and shall be due and
payable in advance on the last day of each calendar month, being the first day
of each lease month hereunder, during the term hereof. The first month’s rent is
due and payable to Landlord July 31, 2013, and all required rental payments
shall be made to Belpre I, LLC, 1000 Grand Central Mall, Vienna, West Virginia
26105, and shall continue to be made at this address until Landlord advises of
any change of address. Provided, that in the event of delay as provided above
result in Landlord’s notification of the availability of the Building for
occupancy being given during a lease month based upon the commencement date of
this Lease, the day of the month of such notification shall constitute the first
day of the lease months for the remainder of the term or terms of this Lease and
the monthly installments of the Base Rent hereunder shall be due and payable on
said same day of each calendar month during such term or terms. The difference
in the increased Base Rent for the remainder of said month during which said
notification is given, in accordance with the above stated terms, and the Base
Rent previously paid for said month based upon an annual rate of $13.00 per
square foot shall be calculated and paid together with the pro rata portion of
the Base Rent for the remaining portion of such first lease month.

 



2

 

 

a. Late Fees: If the rental payment is not received within ten (10) days from
the date due, a late fee equal to eight percent (8%) of the total outstanding
rent and late fees shall be charged to Tenant monthly. Failure by the Landlord
to enforce this provision in any one month shall not prevent Landlord from
subsequently enforcing the same.

 

b. Returned Check Fees: In the event payment is made by check and such check is
returned unpaid by the bank to Landlord, a returned check fee will be charged to
Tenant in the amount of Thirty-Five and No/100ths ($35.00) Dollars.

 

CONSTRUCTION AND TENANT BUILDOUT REQUIREMENTS

 

Section 5: Landlord shall construct on the Demised Premises the Building,
parking lots and sidewalks for the use and occupancy of Tenant, such Building,
parking lots and sidewalks to be constructed and provided to Tenant as a
complete turnkey project in accordance with the project design of the said PM
Construction, Inc., in accordance with the total project cost and schedule of
responsibilities of each of the parties marked as Exhibit B and attached to and
made a part of this Lease and in accordance with Exhibit A. Tenant shall provide
and construct at its cost the special buildout items described on Exhibit C
attached to and made a part of this Lease.

 

The final plans and specifications for such construction shall provide for and
permit construction of the Building, parking lots and sidewalks in strict
accordance with the total project cost reflected on Exhibit B and are to be
approved by both Tenant and Landlord not more than thirty (30) days after
receipt by both parties. Provided, that Landlord may make minor changes in
material and construction detail described in such plans and specifications,
provided the quality, design and appearance of the Building and building
materials are not materially altered. Construction shall be commenced as soon as
practicable after the execution of this Lease, and Landlord and Tenant shall
cause construction to be completed to permit occupancy by Tenant for the
purposes of this Lease on July 31, 2013, except as herein provided or unless
delayed by causes beyond the control of Landlord or Tenant. Any construction or
alteration or modification resulting in any change in the total project cost
reflected on Exhibit B shall be approved by both Landlord and Tenant and shall
be documented by written change order signed by both such parties, and any
increase in costs of construction over and above those numerated in the total
project cost reflected on Exhibit B shall result in the increase in Base Rent as
provided in Section 4 above.

 



3

 

 

All construction work performed by Landlord shall be guaranteed by Landlord to
Tenant for a period of one (1) year from and after the completion of such
construction. However, the liability of Landlord therefor shall be limited to
the repair and replacement of any such work found and determined to be defective
during such one (1) year period.

 

EXTERIOR MAINTENANCE

 

Section 6: Except as expressly otherwise provided herein, Tenant shall maintain
and keep the exterior of the Demised Premises in good order and repair
including, but not limited to, the roof, walls, gutters, downspouts, canopies,
exterior doors, supply lines for gas, electric, and water, drainage and sewer
lines, entrances and exits, sidewalks and parking areas, including cleaning and
maintaining sidewalks and parking areas, including, but not limited to snow and
ice removal, landscaping, and providing trash removal. Landlord shall make all
structural repairs to the Building and all interior repairs, by reason of any
exterior or structural defect, including but not limited to, leaks, broken pipes
and falling plaster.

 

COMMON AREAS

 

Section 7: In connection with this Lease of the Demised Premises, Landlord
further grants to Tenant, its employees, agents, customers and business
invitees, the non-exclusive right to use all access ways to and from the Demised
Premises and public roadways. Tenant shall reimburse Landlord its prorated share
of repair and maintenance costs for such access ways based upon the percentage
which the gross building area of the Building constitutes of the gross building
area of all buildings on premises in the Development Site, as hereinafter
defined, using the access ways, in monthly installments to be paid with Tenant’s
payments of Base Rent, as budgeted, assessed and billed in advance annually by
Landlord. Tenant shall reimburse Landlord a lump sum amount for the amount of
any increase in the actual costs over the amount billed by Landlord therefor,
and Landlord shall refund to Tenant the amount of any decrease in the actual
costs below such billed amount, at the end of each fiscal year ending December
31 for which such costs were budgeted, assessed and billed, and such charges
shall be subject to an annual adjustment based upon the actual costs therefor
for each fiscal year ending December 31.

 

INTERIOR MAINTENANCE

 

Section 8: Except as expressly otherwise provided herein, Tenant will maintain
the interior of the Building on the Demised Premises in good order and repair,
reasonable and ordinary wear and tear excepted, and all interior repairs and
maintenance, including, but not limited to, the HVAC system and utility
fixtures, are to be the responsibility of Tenant.

 



4

 

 

UTILITIES AND SERVICES

 

Section 9: Tenant shall be responsible for the payment of all utility services
rendered to the Demised Premises for the Tenant’s use including but not limited
to water and sewer, gas, and electric.

 

TAXES

 

Section 10: The payment of all taxes and assessments levied or assessed against
the real estate of which the Demised Premises are a part, shall be the
responsibility of Landlord and/or other owners thereof. However, Tenant shall
reimburse Landlord for its prorata share of the actual costs of the gross taxes
and assessments based upon the percentage which the appraised value of the real
estate and improvements constituting the Demised Premises constitutes of the
appraised value of all real estate and improvements assessed together with the
Demised Premises. Upon the taxes and assessments being levied and assessed
against the Demised Premises separately, Tenant shall reimburse Landlord the
actual costs of such separately levied and assessed gross taxes and assessments.
In any event, such charges shall be budgeted and billed in advance annually by
Landlord, shall be payable in monthly installments to be paid with Tenant’s
payments of Base Rent and shall be subject to an annual adjustment based upon
the actual costs of such taxes and assessments for each fiscal year ending
December 31. Additionally, Tenant shall reimburse Landlord a lump sum amount for
the amount of any increase in the actual costs over the amount billed by
Landlord therefor, and Landlord shall refund to Tenant the amount of any
decrease in the actual costs below the amount billed by Landlord therefor, at
the end of each fiscal year ending December 31 for which such costs were so
budgeted and billed. Tenant shall pay any personal property taxes which may be
levied against its property subject thereto.

 

INSURANCE; INDEMNIFICATION

 

Section 11: Throughout the term of this Lease Tenant will maintain in effect
fire, extended coverage and special perils property insurance for the full
insurable replacement value of the Demised Premises, as determined, and as
determined from time to time throughout the term of this Lease, by the
underwriter for Tenant’s insurer. Tenant shall name Landlord and any mortgagee
as additional insureds under said policy, In case of fire, extended coverage or
special perils casualty, the proceeds of such insurance shall be first applied
to the repair of any damage and the surplus paid to Landlord.

 

5

 

 

Tenant shall procure and maintain during the Term of this Lease a policy of
commercial general liability insurance having a combined single limit for bodily
injury and property damage of not less than Three Million Dollars
($3,000,000.00), covering “occurrences” arising from or related to the use and
occupancy of the Demised Premises by Tenant and its patients, employees, agents,
contractors, guests and invitees, further insuring Tenant’s indemnification
obligation hereunder, and naming Landlord and any mortgagee as additional
insureds. At the end of each five (5) year period or term of this Lease, as the
case may be, Tenant shall increase the amounts of such coverages of such
liability insurance for the ensuing five (5) year period or term of this Lease,
by an amount equal to the aggregate percentage increase in the U.S. Department
of Labor, Bureau of Labor Statistics Consumer Price Index for all Urban
Consumer, U.S. City Average, or any successor index (“CPI”) over the immediately
preceding five (5) year period. Provided, that in the event an aggregate
percentage decrease occurs in the CPI during any such immediately preceding five
(5) year period, no adjustment in said coverage amounts shall be made and the
amounts of such coverages in effect during such immediately preceding five (5)
year period shall remain in effect during the ensuing five (5) year period or
term. Provided, however, that the requirement of such coverage and the limits
thereof as herein provided, do not limit or define Tenant’s obligation to
indemnify Landlord hereunder nor limit the extent or amount of such obligation.

 

In addition, Tenant shall maintain Professional Liability Insurance with respect
to its operations on the Demised Premises, with such insurance covering Tenant
for all services rendered on the Premises. Tenant’s Professional Liability
Insurance shall provide for limits of not less than $1,000,000 per occurrence
and $3,000,000 in the aggregate, per policy year. Tenant shall also maintain
Fire Legal Liability insurance in the amount of $100,000. If and as permitted by
the carriers for such coverages Tenant shall name Landlord and any mortgagee as
additional insureds under said policies.

 

Tenant shall furnish to Landlord upon request a certificate of insurance issued
by the insurance carrier of each of the aforesaid policies of insurance.

 

In the event Landlord obtains and carries income protection coverage pursuant to
any policy or policies it maintains pertaining to the Demised Premises, Tenant
shall reimburse Landlord the premium for such coverage, payable in monthly
installments to be paid with Tenant’s payments of Base Rent, the charges for
which shall be budgeted, assessed and billed in advance annually by Landlord and
shall be subject to an annual adjustment based upon the actual costs thereof for
each fiscal year ending December 31. Additionally, Tenant shall reimburse
Landlord a lump sum amount for any increase in the actual costs over the amount
billed by Landlord therefor, and Landlord shall refund to Tenant the amount of
any decrease in the actual costs below such billed amount, at the end of each
fiscal year ending December 31 for which such costs were budgeted, assessed and
billed.

 

Tenant shall also be liable and responsible for any and all other insurance
required for or by its use of and operation in and upon the Demised Premises,
and Tenant may also carry insurance on the contents of the Demised Premises as
it may desire.

 

Landlord shall indemnify, protect, defend and hold Tenant harmless from and
against all liability, cost, expense, or damage (including, without limitation,
attorneys fees) for bodily injury or property damage arising from: (i) the
construction of the Demised Premises by Landlord, its contractors, agents or
employees; or (ii) any defects in construction by Landlord, its contractors,
agents or employees, or (iii) any failure by Landlord, its contractors, agents
or employees to properly construct the Demised Premises in accordance with the
approved project design of the said PM Construction, Inc. Tenant’s review and
approval of any plans, specifications, or any other documents shall not relieve
Landlord from Landlord’s obligations under the foregoing indemnification
provision. Landlord shall procure and keep in effect from the execution date of
this Lease until the completion of the Demised Premises, a Commercial General
Liability insurance policy in the amount of Three Million Dollars
($3,000,000.00) per occurrence, insuring all of Landlord’s activities with
respect to the Demised Premises, and a Builder’s Risk Insurance policy insuring
the Demised Premises for the full replacement cost of the Demised Premises until
completion. Landlord shall name Tenant as an additional insured under the
Builder’s Risk Insurance policy and provide Tenant a certificate of such
coverage upon request.

 



6

 

 

Notwithstanding the foregoing provision, Tenant shall indemnify, defend, and
hold Landlord harmless from any and all claims and damages (including reasonable
attorneys’ fees and costs) arising from Tenant’s occupancy and/or use of the
Demised Premises or the conduct of its business or from any activity, work, or
thing done, permitted, or suffered by Tenant, in or about the Demised Premises
or the access ways to and from the Demised Premises. Tenant shall further
indemnify, defend, and hold Landlord harmless from any and all claims and
damages (including reasonable attorneys’ fees and costs) arising from any breach
or default in the terms of this Lease, or arising from any act, negligence,
fault, or omission of Tenant or Tenant’s agents, employees, or invitees, and
from and against any and all costs, reasonable attorneys’ fees, expenses, and
liabilities incurred on or about such claim or any action or proceeding brought
on such claim. In case any action or proceeding shall be brought against
Landlord by reason of any such claim, Tenant, on notice from Landlord, shall
defend Landlord at Tenant’s expense by counsel approved in writing by Landlord,
to the extent or in the event such defense is not provided by applicable
insurance coverage.

 

Landlord shall indemnify, defend, and hold Tenant harmless from any and all
claims and damages (including reasonable attorneys’ fees and costs) arising from
any breach or default in the terms of this Lease, or arising from any act,
negligence, fault, or omission of Landlord or Landlord’s agents, employees or
contractors, and from and against any and all costs, reasonable attorneys’ fees,
expenses and liabilities incurred on or about such claim or any action or
proceeding brought on such claim. In case any action or proceeding shall be
brought against Tenant by reason of any such claim, Landlord, on notice from
Tenant, shall defend Tenant at Landlord’s expense by counsel approved in writing
by Tenant, to the extent or in the event such defense is not provided by
applicable insurance coverage.

 

DAMAGE OR DESTRUCTION OF BUILDING

 

Section 12: If the Demised Premises are damaged or destroyed by fire or other
casualty during the term of this Lease, the rent herein reserved shall abate
entirely in case the Demised Premises are, in the judgment of the Tenant,
rendered untenantable, and prorata in case a part only be untenantable, until
the Demised Premises or such part are restored to tenantable condition. If such
damage or destruction is covered by the insurance provided for in Paragraph 11
above, the Landlord shall with due diligence, repair and restore the Demised
Premises to good and tenantable condition. Provided however, that (a) if the
destruction or damage amounts to more than 50% of the insurable replacement
value of the Demised Premises determined as aforesaid, either Landlord or Tenant
may cancel and terminate this Lease by giving written notice to the other party
within 30 days after the date such damage or destruction occurs; (b) if the
entire Demised Premises are, in the judgment of the Tenant, untenantable, the
term of this Lease shall be extended for a period equal to the time required for
repair and restoration of the Demised Premises unless terminated under
Subparagraph (a) of this Paragraph.

 



7

 

 

EMINENT DOMAIN

 

Section 13: In the event that any portion or all of the Demised Premises is
taken pursuant to the exercise of any power of eminent domain, the proceeds of
such taking shall be divided between Landlord and Tenant as their respective
interests may appear.

 

ASSIGNMENT; RIGHT OF FIRST REFUSAL

 

Section 14: (a) Tenant may not assign this Lease or sublet the Demised Premises
to any other person, partnership or corporation without written consent of
Landlord, which consent shall not be unreasonably withheld.

 

(b) In the event Landlord exercises its right to assign this Lease, pursuant to
a conveyance of the Demised Premises, Landlord shall give Tenant the privilege
of purchasing the Demised Premises at the same purchase price and on the other
terms of the offer to purchase made by the proposed assignee, provided Tenant is
not in default hereunder at such time. This privilege shall be given by a notice
sent to Tenant at the Demised Premises by certified mail, fax transmission or
hand delivery, requiring Tenant to accept the offer in writing and to sign a
contract within the period of thirty (30) days after the mailing or receipt of
such notice to purchase the Demised Premises upon such terms. The failure of
Tenant to accept the offer to purchase or to sign a contract within the period
provided shall not affect this Lease, except to nullify and void the aforesaid
privilege of Tenant, and Landlord shall be at liberty to sell the Demised
Premises to any such proposed assignee thereafter. Provided, that in the event
that Tenant does not exercise such right, but the transaction with such proposed
assignee does not thereafter occur, then Tenant’s privilege and right as herein
described shall remain in effect for any and all subsequent proposed assignments
in accordance with the aforesaid terms and conditions. Further provided, that
the aforesaid right of Tenant shall not apply to any assignment of this Lease or
conveyance of the Demised Premises to a party or parties related to Landlord,
but further provided that such related party or parties shall accept such
assignment and/or conveyance subject to this Lease and its terms and conditions,
including this Section 14 and Tenant’s aforesaid right. Further provided that
the terms of this Section 14 shall not apply to a collateral assignment of this
Lease to a lender or lenders of Landlord or any such related party or parties.

 

8

 

 

DEFAULT

 

Section 15: (a) If proceedings are commenced against Tenant in any court under a
bankruptcy act or for the appointment of a Trustee or Receiver of Tenant’s
property either before or after commencement of the Lease term, or (b) if the
rent or any other payments due from Tenant under this Lease, or any part
thereof, shall at any time be in arrears and unpaid for a period of 30 days
after agreed due date per this Lease, or (c) if there shall be default in the
performance of any other covenant or condition herein contained on the part of
Tenant for more than 30 days after written notice of such default by Landlord,
then Tenant’s right to possession pursuant to this Lease, if Landlord so elects,
shall thereupon cease, and Landlord shall have the right to reenter or repossess
the premises by summary proceedings, surrender or otherwise, and to dispossess
and remove therefrom the Tenant or other occupants thereof, and its effects,
without being liable to prosecution therefore. In such case, Landlord may, at
its option, relet the Demised Premises as the agent of Tenant, and Tenant shall
pay to Landlord the difference between the rent hereby reserved and agreed to be
paid by Tenant for the portion of the term remaining at the time of reentry or
repossession, and the lesser amount, if any, received or to be received under
such reletting for such portion of the term, together with Landlord’s fees and
costs, including reasonable attorney fees, incurred by Landlord in enforcing its
remedies hereunder and reletting the Demised Premises. Tenant hereby expressly
waives service of notice of intention to reenter or of instituting legal
proceedings to that end.

 

RENEWAL OPTION

 

Section 16: Provided it is not in default hereunder, Tenant shall have the
option to renew this Lease for three (3) five (5) year terms by written notice
to Landlord, given at least 180 days prior to the end of the existing term or
renewal term, each upon the same terms and conditions herein set forth except
that the Base Rent for each renewal term may be modified by Landlord, not to
exceed an increase for each successive five (5) year term of 10% of the amount
of Base Rent payable during the immediately preceding five (5) year period or
term of this Lease. Except as expressly otherwise indicated, reference herein to
the term of this Lease shall include reference to any renewal term hereof.

 

ALTERATION

 

Section 17: Tenant shall make no alteration to the Demised Premises without
prior written consent of Landlord.

 

LIENS

 

Section 18: Tenant shall not permit mechanics’ liens to be filed against the fee
of the Demised Premises or against Tenant’s leasehold interest in the Demised
Premises by reason of work, labor, services or materials supplied or claimed to
have been supplied to Tenant or anyone holding the Demised Premises through or
under Tenant, whether prior or subsequent to the commencement of the term
hereof. If any mechanic’s liens shall at any time be filed against the Demised
Premises based on any act or failure to act on the part of Tenant and Tenant
shall fail to remove the same within thirty (30) days thereafter, such failure
shall constitute a default under the provisions of this Lease. Notwithstanding
the foregoing, Tenant shall have the right, at its own expense and after prior
written notice to Landlord, by appropriate proceeding duly instituted and
diligently prosecuted, to contest in good faith the validity or the amount of
any such lien. However, if Landlord shall notify Tenant that, in the reasonable
opinion of counsel, by nonpayment of any such items the Demised Premises will be
subject to imminent loss or forfeiture, Tenant shall promptly cause such lien to
be discharged of record.

 



9

 

 

ACCESS TO PREMISES

 

Section 19: Landlord and its representatives shall have the right to enter the
Demised Premises during Tenant’s normal business hours, upon reasonable advance
notice, which notice shall not be required in the case of an emergency, in order
to inspect the same, or to make repairs and to maintain the Demised Premises if
required by the terms hereof.

 

LANDLORD COVENANTS

 

Section 20: Landlord covenants and warrants that Landlord has good title to the
Demised Premises and authority to make this Lease; that Tenant, upon paying the
rent and keeping and performing the covenants and conditions of this Lease on
Tenant’s part to be kept and performed, shall peaceably and quietly hold, occupy
and enjoy the Demised Premises during the full term of the Lease without
hindrance by Landlord or by any person whatsoever.

 

LEASE SUBORDINATE TO ENCUMBRANCES

 

Section 21: This Lease is subject and subordinate to any mortgages or deeds of
trust now on or hereafter placed against the Demised Premises and to advances
made or that may be made on account of such encumbrances, to the full extent of
the principal sums secured thereby and interest thereon; provided, however, that
in the event of default by Landlord upon any note secured by such mortgage or
trust deed, the holder thereof shall be required to notify the Tenant of the
same forthwith or lose the benefit of this provision. In the event Landlord
fails to make any payment on account of principal or interest on any mortgage or
deed of trust note affecting the Demised Premises, Tenant shall, upon written
notice to Landlord, have the right to pay the rent accruing under this Lease
directly to the holder of such mortgage or deed of trust note and to deduct any
sum so paid from subsequent installments of rent due hereunder.

 

NOTICE AND REASONABLE CONSENT

 

Section 22: All notices and statements required or permitted under this Lease
shall be in writing, delivered by registered or certified mail, postage prepaid,
addressed as follow:

 

As to Landlord: Belpre III, LLC   1000 Grand Central Mall   Vienna, WV 26105    
As to Tenant: Marietta Memorial Hospital   401 Matthew Street   Marietta, OH
45750

 



10

 

 

Either party may at any time, in the manner set forth for giving notices to the
other, designate a different address to which notices to is shall be sent.
Notice shall be deemed given at the delivery time shown on the return receipt,
at the time of refusal shown on said notice, or date of the first notice thereof
if returned unclaimed.

 

SEVERABILITY

 

Section 23: In the event that any provision of this Lease is adjudged to be
invalid or of no force or effect, all other provisions contained herein shall
remain in full force and effect.

 

BINDING EFFECT

 

Section 24: The covenants and agreements herein contained shall extend to and be
binding upon the parties hereto, their respective representatives, successors
and assigns.

 

AMENDMENT

 

Section 25: No amendment, modification, or alteration of the terms hereof shall
be binding unless the same is in writing, dated subsequent to the date hereof
and duly executed by the parties hereto.

 

RESTRICTIONS ON USE

 

Section 26: Tenant shall not allow, permit or suffer any condition, circumstance
or activity in, upon or regarding the Demised Premises which constitutes a
public or private nuisance, and Tenant will observe and comply with all present
and future laws, rules ordinances, and regulations of the United States of
America, the State of Ohio, the County of Washington, City of Belpre, and of any
other governmental or regulatory authority or agency with respect to its use and
occupancy of the Demised Premises and its operations thereon, including but not
limited to, environmental laws and regulations applicable thereto, and shall
defend, indemnify and hold Landlord harmless from and against any and all
claims, liabilities, fines, penalties, losses and expenses (including reasonable
attorney fees and costs) arising in connection with Tenant’s failure to comply
with the provisions of this section.

 

Notwithstanding any other provision of this Lease, and without limitation to the
foregoing provisions of this Section 26, Tenant shall not conduct or permit to
be conducted upon the Demised Premises any CT scan procedures except pursuant to
the existing agreement between Tenant and Health Bridge Imaging, Limited
Liability Company (“Health Bridge”), a tenant on an adjacent tract, during the
term of such agreement, and, for a period ending December 31, 2013. Tenant shall
also not conduct or permit to be conducted upon the Demised Premises any MRI
procedures except pursuant to the existing agreement by and between Tenant and
Health Bridge, for the term of said agreement.

 

11

 

 

LANDLORD RESTRICTIONS; LANDLORD’S RESPONSIBILITY

 

Section 27: With the exception of: 1) tenants leasing at, and services already
being conducted on, the Development Site on December 1st, 2010 and 2) those
services specified below as Noncompetitive Health Services, Landlord agrees that
during the term of this Lease, Landlord shall not without the express written
consent of Tenant: a) lease to any other prospective tenant intending to provide
the same or similar services as Tenant at the Development Site; or b) allow any
other tenant to conduct the same or similar services as Tenant at the
Development Site. Landlord shall immediately notify Tenant of any other third
party attempt to initiate discussions, solicit or negotiate with Landlord
concerning the same or similar activities excluded by this Section 27. Landlord
acknowledges and agrees that a breach or violation of this Section 27 will have
an irreparable, material and adverse effect upon Tenant and that damages arising
from any such breach or violation may be difficult to ascertain. However, in the
event of a breach of this Section 27, Tenant may pursue actions and damages in
law or equity available to Tenant.

 

The Development Site shall consist of all of the property owned by Landlord and
Minnite Family, LLC, and the 2.890 acre tract owned by 601 Plaza L.L.C. and
currently leased to Health Bridge, all reflected on that certain plat attached
hereto and made a part hereof as “Exhibit D,” and specifically excluding the
“Industrial Lot” of 6.578 acres.

 

Noncompetitive Health Services: 1) Dentists; 2) oral surgeons; 3)
ophthalmologists and/or optometrists; 4) chiropractors; 5) massage therapists;
6) mental health practitioners (including psychologists and/or psychiatrists);
7) home nursing offices; 8) dialysis clinics; 9) physical therapy providers; 10)
retail pharmacy; 11) durable medical equipment providers (including prosthetic
and orthotic providers) and 12) podiatrists.

 

Landlord represents and warrants to Tenant that Landlord has not introduced and
will not do anything to introduce, onto the Demised Premises from without the
Demised Premises, any toxic or hazardous materials or waste, including without
limitation, material or substance having characteristics of ignitability,
corrosivity, reactivity, or extraction procedure toxicity or substances or
materials which are listed on any of the Environmental Protection Agency’s list
of hazardous wastes, 42 U.S.C. Section 9601, et seq., 49 U.S.C. Sections 1801,
et seq., 42 U.S.C. Section 6901, et seq., as the same may be amended from time
to time (“Hazardous Materials”).

 

SIGNS

 

Section 28: Tenant may, at its expense, install their company’s standard sign on
any existing monument sign, pole sign, or face mounted sign at the Demised
Premises. Tenant shall submit to Landlord plans and specifications for such
signs. All signs and installation must be approved by Landlord. Such approval
shall not be unreasonably withheld. Tenant shall be responsible for all
maintenance and upkeep of the signs. All additional signs (i.e. portable signs,
banners, etc.) must be approved by the Landlord. Any signs permanently attached
to the building are considered leasehold improvements and will remain with the
Demised Premises after the end of the Lease.

 



12

 

 

SUBORDINATION

 

Section 29: Following the execution of this Lease, Landlord shall deliver to
Tenant a subordination, non-disturbance and attornment agreement from Landlord’s
existing lender or lenders, if any, by which such lender or lenders agree not to
disturb Tenant’s possession of the Demised Premises so long as Tenant is not in
material default of the terms of this Lease beyond any applicable cure period at
the time if such lender or lenders foreclose on the Demised Premises. Tenant
agrees to execute and deliver to Landlord any instruments that may be necessary
or proper to subordinate this Lease. Additionally, both Landlord and Tenant
shall execute and deliver to any lender or lenders or the other party hereto
such estoppel certificates as may be reasonably requested by such lender or
lenders or other party.

 

MISCELLANEOUS

 

Section 30: a. Each party shall bear their own costs and fees incurred for the
negotiation and preparation of this Lease, and none of the parties shall be
considered to be the drafter of this Lease, or any provision hereof, for the
purpose of any statute, case law or rule of interpretation or construction that
would or might cause any provision to be construed against the drafter hereof.

 

b. Except as herein otherwise provided, this Lease contains the entire agreement
by and between the undersigned. No promises, representations, understandings or
other warranties have been made by any party respecting the subject matter
hereof, other than those expressly set forth herein. The parties further state
that they have carefully read this Lease, know the contents of it, and sign the
same as their own free, willing and voluntary act, both individually and on
behalf of the entities they represent as set forth below.

 

c. The execution, acknowledgment and delivery of this Lease by the parties, and
the performance of the terms, covenants, conditions and obligations under this
Lease, including, but not limited to, the preparation, execution and delivery of
such documents as required by or pursuant to this Lease, and the doing of all
things necessary to consummate the transactions herein provided, have been duly
authorized or ratified, approved and confirmed, as the case may be, by all
necessary action of the parties, whether by the board of directors, the
shareholders, members or otherwise, and the parties each represent and warrant
that each of the officers executing and delivering this Lease does so with full
and complete authority to do so for and on behalf of the respective parties.

 

13

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease this 9th day of
October 2012.

 

LANDLORD: BELPRE I, LLC         By: Minnite Family, LLC,     Its Sole Member

 

  By: /s/ Pat Minnite, Jr.     Pat Minnite, Jr.             Its: Manager

 

  By: /s/ Karmyn M. Conley     Karmyn M.Conley             Its: Manager

 

  By: /s/ Pat Minnite, III     Pat Minnite, III             Its: Manager

 

  By: /s/ Jason R. Minnite     Jason R. Minnite             Its: Manager

 

14

 

 

TENANT: MARIETTA MEMORIAL HOSPITAL         By: /s/ Scott Cantley     Scott
Cantley         Its: President and CEO

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 8th day of October 2012
by Pat Minnite, Jr., the Manager of Minnite Family, LLC, a West Virginia limited
liability company, on behalf of said limited liability company acting as sole
member of Belpre I, LLC, a West Virginia limited liability company, on behalf of
said limited liability company.

 

My commission expires: 10-19-19

 

[tv491622_ex10-2img01.jpg] 


/s/ Melinda L. Lott Notary Public

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 8th day of October 2012
by Karmyn M. Conley, the Manager of Minnite Family, LLC, a West Virginia limited
liability company, on behalf of said limited liability company acting as sole
member of Belpre I, LLC, a West Virginia limited liability company, on behalf of
said limited liability company.

 

My commission expires: 10-19-19

 

[tv491622_ex10-2img01.jpg] 


/s/ Melinda L. Lott Notary Public

 

15

 

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 8th day of 2012 by Pat
Minnite, III, the Manager of Minnite Family, LLC, a West Virginia limited
liability company, on behalf of said limited liability company acting as sole
member of Belpre I, LLC, a West Virginia limited liability company, on behalf of
said limited, liability company.

 

My commission expires: 10-19-19

 

[tv491622_ex10-2img01.jpg] 



/s/ Melinda L. Lott Notary Public

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 8th day of October 2012
by Jason R. Minnite, the Manager of Minnite Family, LLC, a West Virginia limited
liability company, on behalf of said limited liability company acting as sole
member of Belpre I, LLC, a West Virginia limited liability company, on behalf of
said limited liability company.

 

My commission expires: 10-19-19

 

[tv491622_ex10-2img01.jpg] 


/s/ Melinda L. Lott Notary Public

 

16

 

 

STATE OF WV

 

COUNTY OF WOOD, TO WIT:

 

The foregoing instrument was acknowledged before me this 9th day of October
2012, by Scott Cantley, President and CEO of Marietta Memorial Hospital, an Ohio
non profit corporation, on behalf of said corporation.

 



My commission expires: 10-19-19

 

[tv491622_ex10-2img01.jpg] 


/s/ Melinda L. Lott Notary Public

 

17

 

 

[tv491622_ex10-2img02.jpg]

 



 

 

 

[tv491622_ex10-2img03.jpg]

 



 

 

 

EXHIBIT B

 

I.Project Description

 

A.A 25,000 sq. ft. one story building per attached floor plan and rendering
design.

 

B.Construction to be complete project (turnkey) building, parking lot,
landscaping, and exterior lighting.

 

C.All construction will be same quality and materials as used on first building.

 

II.Construction Budget (complete turnkey project)

 

Includes all:

 

·Designs



·Permits



·Construction



·Access roads



·Parking lot and lighting



·Landscaping



·Utility services

 

Total Construction Budget - $6,000,000.00

 

 

 

 

EXHIBIT C

 

BUILD OUT ITEMS BY TENANT, IF REQUIRED

 



1.Appliances and equipment

 

2.Telephone system and wiring

 

3.Computer system and wiring

 

4.Special exhaust and HVAC systems other than standard HVAC requirements to heat
and cool Tenant’s space

 

5.Security system

 

6.Special plumbing and electrical requirements for medical and diagnostic
equipment

 

7.Communication and nurse call systems and wiring

 

8.Exam, room fixtures, and equipment

 

9.All exterior and interior signage

 

 

 

 

[tv491622_ex10-2img04.jpg]

 



 

 

 

ADDENDUM TO LEASE AGREEMENT

 

This addendum, dated December 19, 2012, shall be attached to and become part of
that certain lease agreement for the 25,000 square feet medical building located
at 805 Farson Street, Belpre, Ohio, between Belpre I LLC, Landlord, and Marietta
Memorial Hospital, Tenant, as follows:

 

THIS LEASE, Made and entered into by and between Belpre II, LLC, a West Virginia
limited liability company, (hereinafter “Landlord”), and Marietta Memorial
Hospital, an Ohio non-profit corporation, (hereinafter “Tenant”).

 

BASE RENT

 

Section 4: Commencing July 31, 2013, Tenant shall pay Base Rent in an annual
amount of $22.50 per square foot for the 25,000 square foot gross building area
of the Building for each year of the first five (5) years of the initial term of
this Lease. Provided, that in the event Tenant notifies Landlord in writing on
or before November 1, 2012, of Tenant’s intent to delay the commencement of the
term of the Lease, Landlord shall complete the shell of the Building and delay
the remainder of the construction of the Building until notified by Tenant in
writing to recommence construction in accordance with the plans and
specifications described herein or until a date six (6) months from and after
the date of receipt of such first notice, whichever event first occurs,
whereupon Landlord shall recommence construction in accordance with said plans
and specifications. Further provided, that in the event of such delay,
Landlord’s obligation to provide Tenant with a complete turnkey project to
permit occupancy by Tenant by July 31, 2013 shall be extended by the period of
said delay. Further provided, that in the event of such delay, Tenant shall pay
Base Rent in an annual amount of $13.00 per square foot for the entire 25,000
square foot gross building area of the Building commencing July 31, 2013 and
continuing until notified in writing by Landlord that the Building is completed
for occupancy in accordance with the terms hereof. Thereafter, Tenant shall pay
Base Rent in an annual amount of $22.50 per square foot for the entire 25,000
square foot gross building area of the Building from and after the date of being
so notified by Landlord, and thereafter during each year of the next five (5)
years of the initial term of this Lease from and after Landlord’s aforesaid
notification. During each year of the five (5) year period immediately following
the five (5) year period beginning with said notification by Landlord, Tenant
shall pay Base Rent in an annual amount of $23.50 per square foot for the entire
25,000 square foot gross building area of the Building. During each year of the
last five (5) year period of the initial term of this Lease, Tenant shall pay
Base Rent in an annual amount of $24.50 per square foot for the entire 25,000
square foot gross building area of the Building. Provided further, that in the
event the cost of construction pursuant to change orders required by Section 5
hereof, or the aforesaid delay in the event of the same, exceeds the total
project cost reflected on Exhibit B hereto, such Base Rent shall be increased
for each year of said fifteen (15) year period during the initial term of this
Lease commencing on the date of said notification by Landlord by an amount equal
to ten (10%) per cent of the increase in such cost of construction in excess of
the total project cost. For example, in the event such increased cost of
construction equals $500,000.00, the annual rent per square foot shall increase
by $2.00 per square foot ($50,000.00 ÷ 25,000 = $2.00) for such initial term
over and above the amounts provided above, resulting in a Base Rent of $24.50
per square foot during the first of the aforesaid five (5) year periods, $25.50
per square foot during the second of the aforesaid five (5) year periods, and
$26.50 per square foot during the third of the aforesaid five (5) year periods
during said initial term.

 

 

 

 

Such Base Rent shall be paid in equal monthly installments and shall be due and
payable in advance on the last day of each calendar month, being the first day
of each lease month hereunder, during the term hereof. The first month’s rent is
due and payable to Landlord July 31, 2013, and all required rental payments
shall be made to Belpre II, LLC, 1000 Grand Central Mall, Vienna, West Virginia
26105, and shall continue to be made at this address until Landlord advises of
any change of address. Provided, that in the event of delay as provided above
result in Landlord’s notification of the availability of the Building for
occupancy being given during a lease month based upon the commencement date of
this Lease, the day of the month of such notification shall constitute the first
day of the lease months for the remainder of the term or terms of this Lease and
the monthly installments of the Base Rent hereunder shall be due and payable on
said same day of each calendar month during such term or terms. The difference
in the increased Base Rent for the remainder of said month during which said
notification is given, in accordance with the above stated terms, and the Base
Rent previously paid for said month based upon an annual rate of $13.00 per
square foot shall be calculated and paid together with the pro rata portion of
the Base Rent for the remaining portion of such first lease month.

 

NOTICE AND REASONABLE CONSENT

 

Section 22: All notices and statements required or permitted under this Lease
shall be in writing, delivered by registered or certified mail, postage prepaid,
addressed as follow:

 

As to Landlord: Belpre II, LLC   1000 Grand Central Mall   Vienna, WV 26105    
As to Tenant: Marietta Memorial Hospital   401 Matthew Street   Marietta, OH
45750

 

Either party may at any time, in the manner set forth for giving notices to the
other, designate a different address to which notices to is shall be sent.
Notice shall be deemed given at the delivery time shown on the return receipt,
at the time of refusal shown on said notice, or date of the first notice thereof
if returned unclaimed.

 



 

 

 

IN WITNESS THEREOF, the parties have caused this addendum to the lease agreement
to be executed this 19th day of December, 2012, hereby binding their respective
successors, assigns, executors, and administrators.

 

LANDLORD:   TENANT:       Belpre II LLC   Marietta Memorial Hospital          
By: /s/ Pat Minnite, Jr.   By: /s/ Scott Cantley           Its: Manager   Its:
CEO

 



 

